           Case 2:16-cv-00910-RSL Document 27 Filed 12/07/20 Page 1 of 1




1

2

3

4

5
                                UNITED STATES DISTRICT COURT
6
                               WESTERN DISTRICT OF WASHINGTON
7

8    KATHRYN DALE,                                    )
                                                      )   NO. 2:16-cv-00910-RSL
9                                   Plaintiff,        )
                                                      )
10   v.                                               )
                                                      )   ORDER GRANTING MOTION TO
11   COMMISSIONER OF SOCIAL SECURITY                  )   EXTEND TIME TO RESPOND
     Commissioner of Social Security,                 )
12
                                                      )
13                               Defendant.           )

14

15          Based on the motion to amend and the declaration of Amy Gilbrough it is hereby ordered

16   that the Government’s response to Plaintiff’s Motion for Attorney Fees under 42 U.S.C. 406(b) is

17   due February 8, 2021. Any reply shall be filed on or before February 11, 2021.

18
          DATED this 7th day of December, 2020.
19

20

21                                               ROBERT S. LASNIK
                                                 United States District Court Judge
22

23

24

25



     ORDER - [2:16-cv-00910-RSL]- 1                               Douglas Drachler McKee & Gilbrough, LLP
                                                                  1904 Third Avenue, Suite 1030
                                                                  Seattle, WA 98101
                                                                  206-623-0900
